Exhibit 10.16

NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. NO SALE OR
DISPOSITION MAY BE EFFECTED EXCEPT IN COMPLIANCE WITH RULE 144 UNDER SAID ACT OR
WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF
COUNSEL FOR THE HOLDER, SATISFACTORY TO THE COMPANY, THAT SUCH REGISTRATION IS
NOT REQUIRED UNDER THE ACT OR RECEIPT OF A NO-ACTION LETTER FROM THE SECURITIES
AND EXCHANGE COMMISSION.

WARRANT TO PURCHASE 1,524 SHARES OF SERIES C PREFERRED STOCK

September 9, 2005

THIS CERTIFIES THAT, for value received, General Electric Capital Corporation
(“Holder”) is entitled to subscribe for and purchase One Thousand Five Hundred
Twenty Four (1,524) shares of the fully paid and nonassessable Series C
Preferred Stock (the “Shares” or the “Preferred Stock”) of Sunesis
Pharmaceuticals Incorporated, a Delaware corporation (the “Company”), at the
Warrant Price (as hereinafter defined), subject to the provisions and upon the
terms and conditions hereinafter set forth. As used herein, the term “Series C
Preferred Stock” shall mean the Company’s presently authorized Series C
Preferred Stock and any stock into which such Series C Preferred Stock may
hereafter be converted or exchanged.

1. Warrant Price. The Warrant Price shall initially be Four and 80/100 dollars
($4.80) per share, subject to adjustment as provided in Section 7 below.

2. Conditions to Exercise. The purchase right represented by this Warrant may be
exercised at any time, or from time to time, in whole or in part during the term
commencing on the date hereof and ending at 5:00 P.M. Pacific time 36 months
after the Company’s initial public offering or on the tenth anniversary of the
date of this Warrant, whichever is earlier.

3. Method of Exercise; Payment; Issuance of Shares; Issuance of New Warrant.

(a) Cash Exercise. Subject to Section 2 hereof, the purchase right represented
by this Warrant may be exercised by the Holder hereof, in whole or in part, by
the surrender of this Warrant (with a duly executed Notice of Exercise in the
form attached hereto) at the principal office of the Company (as set forth in
Section 18 below) and by payment to the Company, by check, of an amount equal to
the then applicable Warrant Price per share multiplied by the number of shares
then being purchased. In the event of any exercise of the rights represented by
this Warrant, certificates for the shares of stock so purchased shall be in the
name of, and delivered to, the Holder hereof, or as such Holder may direct
(subject to the terms of transfer contained herein and upon payment by such
Holder hereof of any applicable transfer taxes). Such delivery shall be made
within 30 days after exercise of the Warrant and at the Company’s expense and,
unless this Warrant has been fully exercised or expired, a new Warrant having
terms and conditions substantially identical to this Warrant and representing
the portion of the Shares, if any, with



--------------------------------------------------------------------------------

respect to which this Warrant shall not have been exercised, shall also be
issued to the Holder hereof within 30 days after exercise of the Warrant.

(b) Net Issue Exercise. Holder may also elect to receive shares equal to the
value of this Warrant (or of any portion thereof remaining unexercised) by
surrender of this Warrant at the principal office of the Company together with
notice of such election, in which event the Company shall issue to Holder the
number of shares of the Company’s Preferred Stock computed using the following
formula:

 

X =   Y(A-B)        A

Where X = the number of shares of Preferred Stock to be issued to Holder.

Y = the number of shares of Preferred Stock purchasable under this Warrant (at
the date of such calculation).

A = the Fair Market Value of one share of the Company’s Preferred Stock (at the
date of such calculation).

B = Warrant Price (as adjusted to the date of such calculation).

(c) Fair Market Value. For purposes of this Section 3, Fair Market Value of one
share of the Company’s Preferred Stock shall mean:

(i) In the event of an exercise in connection with an Initial Public Offering,
the per share Fair Market Value for the Preferred Stock shall be the Offering
Price at which the underwriters initially sell Common Stock to the public
multiplied by the number of shares of Common Stock into which each share of
Preferred Stock is then convertible; or

(ii) The average of the closing bid and asked prices of Common Stock quoted in
the Over-The-Counter Market Summary, the last reported sale price quoted on the
Nasdaq National Market (“NNM”) or on any exchange on which the Common Stock is
listed, whichever is applicable, as published in the Western Edition of the Wall
Street Journal for the ten (10) trading days prior to the date of determination
of Fair Market Value, multiplied by the number of shares of Common Stock into
which each share of Preferred Stock is then convertible; or

(iii) In the event of an exercise in connection with a merger, acquisition or
other consolidation in which the Company is not the surviving entity, the per
share Fair Market Value for the Preferred Stock shall be, the value to be
received per share of Preferred Stock by all holders of the Preferred Stock in
such transaction as determined by the Board of Directors; or

(iv) In any other instance, the per share Fair Market Value for the Preferred
Stock shall be as determined in good faith by the Company’s Board of Directors.

In the event of 3(c)(iii) or 3(c)(iv), above, the Company’s Board of Directors
shall prepare a certificate, to be signed by an authorized officer of the
Company, setting forth in reasonable detail the basis for and method of
determination of the per share Fair Market Value of the Preferred Stock. The
Board will also certify to the Holder that this per share Fair Market Value will
be applicable to all holders of the Company’s Preferred Stock. Such
certification must be made to Holder at least thirty (30) business days prior to
the proposed effective date of the merger, consolidation, sale, or other
triggering event as defined in 3(c)(iii) or 3(c)(iv).

 

- 2 -



--------------------------------------------------------------------------------

(d) Automatic Exercise. To the extent this Warrant is not previously exercised,
it shall be automatically exercised in accordance with Sections 3(b) and 3(c)
hereof (even if not surrendered) immediately before its expiration, involuntary
termination or cancellation.

4. Representations and Warranties of Holder and the Company

(a) Representations and Warranties by Holder. The Holder represents and warrants
to the Company with respect to this purchase as follows:

(i) The Holder has substantial experience in evaluating and investing in private
placement transactions of securities of companies similar to the Company so that
the Holder is capable of evaluating the merits and risks of its investment in
the Company and has the capacity to protect its interests.

(ii) Except for transfers to a Holder affiliate, the Holder is acquiring the
Warrant and the Shares of Preferred Stock issuable upon exercise of the Warrant
(collectively the “Securities”) for investment for its own account and not with
a view to, or for resale in connection with, any distribution thereof. The
Holder understands that the Securities have not been registered under the
Securities Act of 1933, as amended (the “Act”) by reason of a specific exemption
from the registration provisions of the Act which depends upon, among other
things, the bona fide nature of the investment intent as expressed herein.

(iii) The Holder acknowledges that the Securities must be held indefinitely
unless subsequently registered under the Act or an exemption from such
registration is available. The Holder is aware of the provisions of Rule 144
promulgated under the Act.

(iv) The Holder is an “accredited investor” within the meaning of Regulation D
promulgated under the Act.

(v) The Holder has had an opportunity to discuss the Company’s business,
management and financial affairs with its management and an opportunity to
review the Company’s facilities. The Holder understands that such discussions,
as well as the written information issued by the Company, were intended to
describe the aspects of the Company’s business and prospects which the Company
believes to be material but were not necessarily a thorough or exhaustive
description.

(b) Company hereby represents and warrants to Holder that, [except as set forth
in the schedule attached to this Warrant as Exhibit A (the “Disclosure
Schedule”)], the statements in the following paragraphs of this Section 4(b) are
true and correct (a) as of the date hereof and (b) except where any such
representation and warranty relates specifically to an earlier date, as of the
date of any exercise of this Warrant.

(i) Corporate Organization and Authority. Company (a) is a corporation duly
organized, validly existing, and in good standing in its jurisdiction of
incorporation, (b) has the corporate power and authority to own and operate its
properties and to carry on its business as now conducted and as proposed to be
conducted; and (c) is qualified as a foreign corporation in all jurisdictions
where such qualification is required.

 

- 3 -



--------------------------------------------------------------------------------

(ii) Corporate Power. Company has all requisite legal and corporate power and
authority to execute, issue and deliver the Warrant, to issue the Common Stock
issuable upon exercise or conversion of the Warrant, and to carry out and
perform its obligations under the Warrant and any related agreements.

(iii)Authorization ; Enforceability. All corporate action on the part of
Company, its officers, directors and shareholders necessary for the
authorization, execution, delivery and performance of its obligations under this
Warrant and for the authorization, issuance and delivery of the Warrant and the
Warrant Stock issuable upon exercise of the Warrant has been taken and this
Warrant constitutes the legally binding and valid obligation of Company
enforceable in accordance with its terms.

(iv) Valid Issuance of Warrant and Preferred Stock The Warrant has been validly
issued and is free of restrictions on transfer other than restrictions on
transfer set forth herein and under applicable state and federal securities
laws. The Preferred Stock issuable upon conversion of this Warrant, when issued,
sold and delivered in accordance with the terms of this Warrant for the
consideration expressed herein, will be duly and validly issued, fully paid and
nonassessable, and will be free of restrictions on transfer other than
restrictions on transfer under this Warrant and under applicable state and
federal securities laws. Subject to applicable restrictions on transfer, the
issuance and delivery of the Warrant and the Preferred Stock issuable upon
conversion of the Warrant are not subject to any preemptive or other similar
rights or any liens or encumbrances except as specifically set forth in
Company’s Certificate of Incorporation or this Warrant. The offer, sale and
issuance of the Warrant and Preferred Stock, as contemplated by this Warrant,
are exempt from the prospectus and registration requirements of applicable
United States federal and state security laws, and neither Company nor any
authorized agent acting on its behalf has or will take any action hereafter that
would cause the loss of such exemption.

(v) No Conflict with Other Instruments. The execution, delivery, and performance
of this Warrant will not result in any violation of, be in conflict with, or
constitute a default under, with or without the passage of time or the giving of
notice (a) any provision of Company’s Certificate of Incorporation or by-laws;
(b) any provision of any judgment, decree, or order to which Company is a party
or by which it is bound or an event which results in the creation of any
material lien, charge or encumbrance upon any material assets of Company;
(c) any contract, obligation, or commitment to which Company is a party or by
which it is bound; or (d) any statute, rule, or governmental regulation
applicable to Company.

(vi) Capitalization. As of recent date, the authorized capital stock of Company
consists of 110,000,000 shares of [Common Stock], 0.0001 par value, of which
6,065,316 were issued and outstanding, [and 38,582,000 shares of Preferred
Stock, 0.0001 a par value, of which 36,491,605 were issued and outstanding]. The
outstanding shares have been duly authorized and validly issued (including,
without limitation, issued in compliance with applicable federal and state
securities laws), are fully paid and nonassessable [and have been issued in
compliance with the registration and prospectus delivery requirements of the
Securities Act and the registration and qualification requirements of all
applicable state securities laws, or in compliance with applicable exemptions
therefrom]. Company has reserved 1524 shares of Common Stock for issuance upon
conversion of the Preferred Stock. Except as set forth in

 

- 4 -



--------------------------------------------------------------------------------

Section 4(b) of the Disclosure Schedule, there are no outstanding warrants,
options, conversion privileges, preemptive rights or other rights or agreements
to purchase or otherwise acquire or issue any equity securities or Convertible
Securities of Company, nor has the issuance of any of the aforesaid rights to
acquire securities of Company been authorized.

(vii) Governmental Consents. No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state or local governmental authority on the part of Company is
required in connection with the offer, sale or issuance of the Warrant (and the
Preferred Stock issuable upon conversion of the Shares), or the consummation of
any other transaction contemplated hereby, except for the following: (a) the
filing of a notice on Form D under the Act and b) the compliance with other
applicable state securities laws, which compliance will have occurred within the
appropriate time periods therefore. The offer, sale and issuance of the Warrant
and the shares of Preferred Stock in conformity with the terms of this Warrant
are exempt from the registration requirements of the Act and any applicable
state laws.

5 Legends.

(a) Each certificate representing the Securities shall be endorsed with the
following legend:

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AND
MAY NOT BE TRANSFERRED UNLESS COVERED BY AN EFFECTIVE REGISTRATION STATEMENT
UNDER SAID ACT, A “NO ACTION” LETTER FROM THE SECURITIES AND EXCHANGE COMMISSION
WITH RESPECT TO SUCH TRANSFER, A TRANSFER MEETING THE REQUIREMENTS OF RULE 144
OF THE SECURITIES AND EXCHANGE COMMISSION, OR (IF REASONABLY REQUIRED BY THE
COMPANY) AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY
SUCH TRANSFER IS EXEMPT FROM SUCH REGISTRATION.

The Company need not enter into its stock records a transfer of Securities
unless the conditions specified in the foregoing legend are satisfied. The
Company may also instruct its transfer agent not to allow the transfer of any of
the Shares unless the conditions specified in the foregoing legend are
satisfied.

(b) Removal of Legend and Transfer Restrictions. The legend relating to the Act
endorsed on a certificate pursuant to paragraph 5(a) of this Warrant shall bç
removed and the Company shall issue a certificate without such legend to the
Holder of the Securities if (i) the Securities are registered under the Act and
a prospectus meeting the requirements of Section 10 of the Act is available or
(ii) the Holder provides to the Company an opinion of counsel for the Holder
reasonably satisfactory to the Company, a no-action letter or interpretive
opinion of the staff of the SEC reasonably satisfactory to the Company, or other
evidence reasonably satisfactory to the Company, to the effect that public sale,
transfer or assignment of the Securities may be made without registration and
without compliance with any restriction such as Rule 144.

 

- 5 -



--------------------------------------------------------------------------------

6. Condition of Transfer or Exercise of Warrant. It shall be a condition to any
transfer or exercise of this Warrant that at the time of such transfer or
exercise, the Holder shall provide the Company with a representation in writing
that the Holder or transferee is acquiring this Warrant and the shares of
Preferred Stock to be issued upon exercise for investment purposes only and not
with a view to any sale or distribution, or will provide the Company with a
statement of pertinent facts covering any proposed distribution. As a further
condition to any transfer of this Warrant or any or all of the shares of
Preferred Stock issuable upon exercise of this Warrant, other than a transfer
registered under the Act, the Company may request a legal opinion, in form and
substance satisfactory to the Company and its counsel, reciting the pertinent
circumstances surrounding the proposed transfer and stating that such transfer
is exempt from the registration and prospectus delivery requirements of the Act.
The Company shall not require Holder to provide an opinion of counsel if the
transfer is to an affiliate of Holder. Each certificate evidencing the shares
issued upon exercise of the Warrant or upon any transfer of the shares (other
than a transfer registered under the Act or any subsequent transfer of shares so
registered) shall, at the Company’s option, if the Shares are not freely
saleable under Rule 144(k) under the Act, contain a legend in form and substance
satisfactory to the Company and its counsel, restricting the transfer of the
shares to sales or other dispositions exempt from the requirements of the Act.
As further condition to each transfer, at the request of the Company, the Holder
shall surrender this Warrant to the Company and the transferee shall receive and
accept a Warrant, of like tenor and date, executed by the Company.

7. Adjustment for Certain Events. The number and kind of securities purchasable
upon the exercise of this Warrant and the Warrant Price shall be subject to
adjustment from time to time upon the occurrence of certain events, as follows:

(a) Reclassification or Merger. In case of any reclassification or change of
securities of the class issuable upon exercise of this Warrant (other than a
change in par value, or from par value to no par value, or from no par value to
par value, or as a result of a subdivision or combination), or in case of any
merger of the Company with or into another corporation (other than a merger with
another corporation in which the Company is the acquiring and the surviving
corporation and which does not result in any reclassification or change of
outstanding securities issuable upon exercise of this Warrant), or in case of
any sale of all or substantially all of the assets of the Company, the Company,
or such successor or purchasing corporation, as the case may be, shall duly
execute and deliver to the Holder a new Warrant (in form and substance
satisfactory to the Holder of this Warrant), or the Company shall make
appropriate provision without the issuance of a new Warrant, so that the Holder
shall have the right to receive, at a total purchase price not to exceed that
payable upon the exercise of the unexercised portion of this Warrant, and in
lieu of the shares of Preferred Stock theretofore issuable upon exercise of this
Warrant, the kind and amount of shares of stock, other securities, money and
property receivable upon such reclassification, change, merger or sale by a
Holder of the number of shares of Preferred Stock then purchasable under this
Warrant, or in the case of such a merger or sale in which the consideration paid
consists all or in part of assets other than securities of the successor or
purchasing corporation, at the option of the Holder, the securities of the
successor or purchasing corporation having a value at the time of the
transaction equivalent to the value of the Preferred Stock purchasable upon
exercise of this Warrant at the time of the transaction. Any new Warrant shall
provide for adjustments that shall be as nearly equivalent as may be

 

- 6 -



--------------------------------------------------------------------------------

practicable to the adjustments provided for in this Section 7. The provisions of
this subparagraph (a) shall similarly apply to successive reclassifications,
changes, mergers and transfers.

(b) Subdivision or Combination of Shares. If the Company at any time while this
Warrant remains outstanding and unexpired shall subdivide or combine its
outstanding shares of Preferred Stock, the Warrant Price shall be
proportionately decreased and the number of Shares issuable hereunder shall be
proportionately increased in the case of a subdivision and the Warrant Price
shall be proportionately increased and the number of Shares issuable hereunder
shall be proportionately decreased in the case of a combination.

(c) Stock Dividends and Other Distributions. If the Company at any time while
this Warrant is outstanding and unexpired shall (i) pay a dividend with respect
to Preferred Stock payable in Preferred Stock, then the Warrant Price shall be
adjusted, from and after the date of determination of shareholders entitled to
receive such dividend or distribution, to that price determined by multiplying
the Warrant Price in effect immediately prior to such date of determination by a
fraction (A) the numerator of which shall be the total number of shares of
Preferred Stock outstanding immediately prior to such dividend or distribution,
and (B) the denominator of which shall be the total number of shares of
Preferred Stock outstanding immediately after such dividend or distribution; or
(ii) make any other distribution with respect to Preferred Stock (except any
distribution specifically provided for in Sections 7(a) and 7(b)), then, in each
such case, provision shall be made by the Company such that the Holder of this
Warrant shall receive upon exercise of this Warrant a proportionate share of any
such dividend or distribution as though it were the Holder of the Preferred
Stock (or Common Stock issuable upon conversion thereof) as of the record date
fixed for the determination of the shareholders of the Company entitled to
receive such dividend or distribution.

8. Notice of Adjustments. Whenever any Warrant Price or the kind or number of
securities issuable under this Warrant shall be adjusted pursuant to Section 7
hereof, the Company shall prepare a certificate signed by an officer of the
Company setting forth, in reasonable detail, the event requiring the adjustment,
the amount of the adjustment, the method by which such adjustment was
calculated, and the Warrant Price and number or kind of shares issuable upon
exercise of the Warrant after giving effect to such adjustment, and shall cause
copies of such certificate to be mailed (by certified or registered mail, return
receipt required, postage prepaid) within thirty (30) days of such adjustment to
the Holder of this Warrant as set forth in Section 18 hereof.

9. Transferability of Warrant. This Warrant is transferable on the books of the
Company at its principal office by the registered Holder hereof upon surrender
of this Warrant properly endorsed, subject to compliance with Section 6 and
applicable federal and state securities laws. The Company shall issue and
deliver to the transferee a new Warrant representing the Warrant so transferred.
Upon any partial transfer, the Company will issue and deliver to Holder a new
Warrant with respect to the Warrant not so transferred. Holder shall not have
any right to transfer any portion of this Warrant to any direct competitor of
the Company.

10. Registration Rights. The Company grants registration rights to the Holder of
this Warrant for any Common Stock of the Company obtained upon conversion of the
Preferred Stock in parity to the registration rights granted to other holders of
the Preferred Stock and agrees that the

 

- 7 -



--------------------------------------------------------------------------------

Holder of this Warrant shall be added as a party to that certain
                                 dated as of                      of the Company
(the “Registration Rights Agreement”), and that the Shares shall be made
“Registrable Securities” under the Registration Rights Agreement.

11. No Fractional Shares. No fractional share of Preferred Stock will be issued
in connection with any exercise hereunder, but in lieu of such fractional share
the Company shall make a cash payment therefor upon the basis of the Warrant
Price then in effect.

12. Charges, Taxes and Expenses. Issuance of certificates for shares of
Preferred Stock upon the exercise of this Warrant shall be made without charge
to the Holder for any United States or state of the United States documentary
stamp tax or other incidental expense with respect to the issuance of such
certificate, all of which taxes and expenses shall be paid by the Company, and
such certificates shall be issued in the name of the Holder.

13. No Shareholder Rights Until Exercise. This Warrant does not entitle the
Holder hereof to any voting rights or other rights as a shareholder of the
Company prior to the exercise hereof.

14. Registry of Warrant. The Company shall maintain a registry showing the name
and address of the registered Holder of this Warrant. This Warrant may be
surrendered for exchange or exercise, in accordance with its terms, at such
office or agency of the Company, and the Company and Holder shall be entitled to
rely in all respects, prior to written notice to the contrary, upon such
registry.

15. Loss, Theft, Destruction or Mutilation of Warrant. Upon receipt by the
Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and, in the case of loss, theft, or
destruction, of indemnity reasonably satisfactory to it, and, if mutilated, upon
surrender and cancellation of this Warrant, the Company will execute and deliver
a new Warrant, having terms and conditions substantially identical to this
Warrant, in lieu hereof.

 

16. Miscellaneous.

(a) Issue Date. The provisions of this Warrant shall be construed and shall be
given effect in all respect as if it had been issued and delivered by the
Company on the date hereof.

(b) Successors. This Warrant shall be binding upon any successors or assigns of
the Company.

(c) Governing Law. This Warrant shall be governed by and construed in accordance
with the laws of the State of Connecticut.

(d) Headings. The headings used in this Warrant are used for convenience only
and are not to be considered in construing or interpreting this Warrant.

(e) Saturdays, Sundays, Holidays. If the last or appointed day for the taking of
any action or the expiration of any right required or granted herein shall be a
Saturday or a

 

- 8 -



--------------------------------------------------------------------------------

Sunday or shall be a legal holiday in the State of Connecticut, then such action
may be taken or such right may be exercised on the next succeeding day not a
legal holiday.

(f) Waiver of Jury Trial. Each of the parties hereto hereby waives to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in respect of any litigation directly or indirectly arising out of, under
or in connection with this Warrant or the Preferred Shares.

(g) Attorney’s Fees. In the event of any dispute between the parties concerning
the terms and provisions of this Warrant, the party prevailing in such dispute
shall be entitled to collect from the other party all costs incurred in such
dispute, including reasonable attorney’s fees.

17. No Impairment. The Company will not, by amendment of its Certificate of
Incorporation or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such action as may be necessary or appropriate in order to protect
the rights of the Holder hereof against impairment.

18. Addresses. Any notice required or permitted hereunder shall be in writing
and shall be mailed by overnight courier, registered or certified mail, return
receipt required, and postage prepaid, or otherwise delivered by hand or by
messenger, addressed as set forth below, or at such other address as the Company
or the Holder hereof shall have furnished to the other party.

 

If to the Company:  

Sunesis Pharmaceuticals Incorporated

341 Oyster Point Blvd.

South San Francisco, CA 94080

Attn: Mr. Daniel N. Swisher, Jr.

If to the Holder:  

General Electric Capital Corporation

83 Wooster Heights Road

Danbury, CT 06810

Attn:   Credit Manager-Life Science Finance

IN WITNESS WHEREOF, Sunesis Pharmaceuticals Incorporated has caused this Warrant
to be executed by its officers thereunto duly authorized.

 

Dated as of September 9, 2005.   By:  

LOGO [g168745ex10_16pg9.jpg]

  Name:  

DARYL WINTER

  Title:  

SVP & GENERAL COUNSEL

 

- 9 -



--------------------------------------------------------------------------------

NOTICE OF EXERCISE

TO:

 

1. The undersigned Warrantholder (“Holder”) elects to acquire shares of the
Series          Preferred Stock (the “Preferred Stock”) of
                                        , (the “Company”), pursuant to the terms
of the Stock Purchase Warrant dated         , 2005, (the “Warrant”).

 

2. The Holder exercises its rights under the Warrant as set forth below:

 

(            )    The Holder elects to purchase                  shares of
Preferred Stock as provided in Section 3(a) and tenders herewith a check in the
amount of $                 as payment of the purchase price. (            )   
The Holder elects to convert the purchase rights into shares of Preferred Stock
as provided in Section 3(b) of the Warrant.

 

3. The Holder surrenders the Warrant with this Notice of Exercise.

The Holder represents that it is acquiring the aforesaid shares of Preferred
Stock for investment and not with a view to or for resale in connection with
distribution and that the Holder has no present intention of distributing or
reselling the shares.

Please issue a certificate representing the shares of the Preferred Stock in the
name of the Holder or in such other name as is specified below:

Name:

Address:

Taxpayer I.D.:

 

 

(Holder) By:  

 

Title:  

 

Date:  

 